Name: Commission Regulation (EC) No 1932/2001 of 1 October 2001 fixing, for the 2001/02 marketing year, the buying-in price to be applied by storage agencies for unprocessed dried grapes and unprocessed dried figs
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  prices;  distributive trades
 Date Published: nan

 Avis juridique important|32001R1932Commission Regulation (EC) No 1932/2001 of 1 October 2001 fixing, for the 2001/02 marketing year, the buying-in price to be applied by storage agencies for unprocessed dried grapes and unprocessed dried figs Official Journal L 262 , 02/10/2001 P. 0005 - 0005Commission Regulation (EC) No 1932/2001of 1 October 2001fixing, for the 2001/02 marketing year, the buying-in price to be applied by storage agencies for unprocessed dried grapes and unprocessed dried figsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 1239/2001(2), and in particular Article 9(8) thereof,Whereas:(1) The criteria for fixing the price at which storage agencies buy in unprocessed dried figs and unprocessed dried grapes are laid down in Article 9(2) of Regulation (EC) No 2201/96 and the conditions on which the storage agencies buy in and manage the products are laid down in Commission Regulation (EC) No 1622/1999 of 23 July 1999 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the scheme for the storage of unprocessed dried grapes and unprocessed dried figs(3). The buying-in price should therefore be fixed for the 2001/02 marketing year on the basis, for dried grapes, of the evolution in world prices, and, for dried figs, of the minimum price laid down in Commission Regulation (EC) No 1589/2001 of 2 August 2001 fixing the minimum price to be paid to producers for unprocessed dried figs and the production aid for dried figs for the 2001/02 marketing year(4).(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2001/02 marketing year, the buying-in price referred to in Article 9(2) of Regulation (EC) No 2201/96 shall be:- EUR 445,65 per tonne net for unprocessed dried grapes,- EUR 542,70 per tonne net for unprocessed dried figs.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 171, 26.3.2001, p. 1.(3) OJ L 192, 24.7.1999, p. 33.(4) OJ L 210, 3.8.2001, p. 8.